DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the various steps of “receiving, by a computer system, one or more pre-operative medical images of a spine of a patient,” “identifying, through the computer system…,” “determining by the computer system, a length…,” “”determining, by the computer system, a recommended limit…., “automatically detecting, by the computer system,…” “receiving by the computer system, one or more modifications…” “dynamically determining by the computer system,..” “dynamically updating by the computer system,…” “generating, by the computer system,…” “determining, by the computer system,…” “transmitting, by the computer system,…” are incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: (1) how the computer system receives the images; (2) how the computer system determines the length and a value of the ligament elasticity.  Is this based on user input, comparison with a database etc.; (3) how the computer system determines the recommended limit of correction of the spine; (4) how is the automatic detection accomplished?; (5) how the one or more modifications to a vertebra of the spine are received?  is this inputted by a user such as a surgeon?; (6) how is dynamic determination accomplished?; (7) how is the post-operative image generated?; and (8) “transmitting, by the computer system,…”  There are many ways each of the steps could be accomplished and it is unclear what is included in the scope of the claim by the various recitations. 
The above comments also apply to claim 1. 
In claims 1 and 11, the recitations “flexion line, extension line, and neutral line” render the claim vague and indefinite because it is unclear what these lines are. 
In claim 2, the recitation “automatically identified by the computer system” renders the claim vague and indefinite because it is unclear which element enables automatic identification. 
In claim 5, the recitation “automatically detected” renders the claim vague and indefinite because it is unclear how this step is accomplished. Further, it is unclear how edge detection is accomplished. 
Appropriate correction is required. 

Allowable Subject Matter
Claims 1-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The primary reason for indication of allowable subject matter is because no references or a reasonable combination thereof, could be found which disclose the specific method steps recited in the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anu Ramana whose telephone number is (571)272-4718. The examiner can normally be reached 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




July 14, 2022

/Anu Ramana/Primary Examiner, Art Unit 3775